      1:21-cv-00469-JMC          Date Filed 04/19/21       Entry Number 19     Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                         AIKEN DIVISION
CENTRAL MUTUAL INSURANCE       )                          Civil Action No. 1:21-cv-00469-JMC
COMPANY, AS SUBROGEE OF BRENDA )
WYATT,                         )
                               )
          Plaintiff,           )
                               )                       THERMA-STOR LLC’S ANSWER TO
     vs.                       )                        CROSS-CLAIM OF DEFENDANT
                               )                        RESIDEO TECHNOLOGIES, INC.
RESIDEO TECHNOLOGIES, INC.,    )
THERMA-STOR, LLC, AND REGAL    )
BELOIT CORPORATION,            )
                               )
          Defendants.          )
                               )

       Defendant Therma-Stor, LLC (“Therma-Stor”), by its attorneys, Parker Poe Adams &

Bernstein LLP, by Robert H. Jordan, and Axley Brynelson, LLP, by Brian C. Hough and Justin H.

Lessner, hereby answers the Cross-Claim of Resideo Technologies, Inc. as follows:

                                              ANSWER

       1.      Answering Paragraph 63 of the Cross-Claim of Cross-Claimant, Defendant

Resideo, Therma-Stor LLC asserts that Paragraph 63 does not state an allegation to which a

responsive pleading can be asserted. To the extent a responsive pleading is required, Therma-Stor

denies the allegations.

       2.      Answering Paragraph 64 of the Cross-Claim of Cross-Claimant, Defendant

Resideo, Therma-Stor LLC admits that it manufactured and supplied certain dehumidifiers for

Honeywell.

       3.      Answering Paragraph 65 of the Cross-Claim of Cross-Claimant, Defendant

Resideo, Therma-Stor LLC lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations, and therefore, they are denied.
      1:21-cv-00469-JMC          Date Filed 04/19/21       Entry Number 19     Page 2 of 5




       4.      Answering Paragraph 66 of the Cross-Claim of Cross-Claimant, Defendant

Resideo, Therma-Stor LLC lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations, and therefore, they are denied.

       5.      Answering Paragraph 67 of the Cross-Claim of Cross-Claimant, Defendant

Resideo, Therma-Stor LLC denies the allegations.

       6.      Answering Paragraph 68 of the Cross-Claim of Cross-Claimant, Defendant

Resideo, Therma-Stor LLC lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations, and therefore, they are denied.

       7.      Answering Paragraph 69 of the Cross-Claim of Cross-Claimant, Defendant

Resideo, the allegations are legal conclusions to which no responsive pleading is required.

       8.      Answering Paragraph 70 of the Cross-Claim of Cross-Claimant, Defendant

Resideo, Therma-Stor LLC denies the allegations.

       9.      Answering Paragraph 71 of the Cross-Claim of Cross-Claimant, Defendant

Resideo, Therma-Stor LLC asserts that Paragraph 71 does not state an allegation to which a

responsive pleading can be asserted. To the extent a responsive pleading is required, Therma-Stor

denies the allegations.

       10.     Answering Paragraph 72 of the Cross-Claim of Cross-Claimant, Defendant

Resideo, the allegations are legal conclusions to which no responsive pleading is required.

       11.     Answering Paragraph 73 of the Cross-Claim of Cross-Claimant, Defendant

Resideo, Therma-Stor LLC denies the allegations.

       12.     Answering Paragraph 74 of the Cross-Claim of Cross-Claimant, Defendant

Resideo, the allegation does not require a responsive pleading. To the extent a responsive pleading

is required, Therma-Stor denies the allegations.
      1:21-cv-00469-JMC           Date Filed 04/19/21      Entry Number 19         Page 3 of 5




         13.    Answering Paragraph 75 of the Cross-Claim of Cross-Claimant, Defendant

Resideo, Therma-Stor LLC denies the allegations.

         14.    Therma-Stor LLC incorporates by reference the affirmative defenses it asserted in

its Answer to Plaintiff’s Complaint and further asserts the following affirmative defenses in

response to Resideo’s cross-claims:

                                  For a First Affirmative Defense
                                    (Failure to State a Claim)

         Resideo fails to allege facts sufficient to constitute a cause of action upon which relief can

be granted and should be dismissed with prejudice pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure.

                                For A Second Affirmative Defense
                                      (Breach of Contract)

         Resideo’s claims are barred in whole or part based on Resideo’s breach of the applicable

contract(s).

                                 For a Third Affirmative Defense
                                        (Unclean Hands)

         Resideo’s claims for equitable relief, such relief is barred in whole or part based on the

unclean hands doctrine

                                 For a Fourth Affirmative Defense
                                    (Waiver, Estoppel, Laches)

         Resideo’s claims are barred in whole or part based on the doctrines of waiver, estoppel or

laches

                                  For a Fifth Affirmative Defense
                                       (Failure to Mitigate)

         Resideo’s claims are barred in whole or part based on Resideo’s failure to mitigate its

alleged damages.


                                                   3
      1:21-cv-00469-JMC         Date Filed 04/19/21     Entry Number 19        Page 4 of 5




                                For a Sixth Affirmative Defense
                                 (Express terms of a contract)

       Resideo’s claims are barred in whole or part under the express terms of the applicable

contract(s) and/or under the law of contract.

                               For a Seventh Affirmative Defense
                                         (Ratification)

       Resideo’s claims are barred in whole or part based on the doctrine of ratification.

                               For an Eight Affirmative Defense
                                          (Ripeness)

       Resideo’s equitable claims are barred in whole or part because they are not ripe.

                               For an Ninth Affirmative Defense
                                    (Reservation to Amend)

       As discovery in this case progresses, Therma-Stor reserves its right to amend this answer

and affirmative defenses.

       WHEREFORE, Therma-Stor LLC requests the Court dismiss the Cross-Claims and enter

judgment in favor of Therma-Stor LLC, awarding it its costs and fees, along with such other relief

as the Court deems just and proper.
     1:21-cv-00469-JMC       Date Filed 04/19/21   Entry Number 19      Page 5 of 5




                                         Respectfully submitted,

                                         s/ Robert H. Jordan
                                         Robert H. Jordan, Esq. (Fed. ID: 06986)
                                         Email: robertjordan@parkerpoe.com
                                         PARKER POE ADAMS & BERNSTEIN LLP
                                         200 Meeting Street, Suite 301
                                         Charleston, South Carolina 29401
                                         Phone: 843-727-2650

                                         and

                                         Brian C. Hough (admitted pro hac)
                                         WI State Bar No. 1025056
                                         E-mail: bhough@axley.com
                                         Justin H. Lessner (admitted pro hac)
                                         WI State Bar No. 1064634
                                         E-mail: jlessner@axley.com
                                         AXLEY BRYNELSON, LLP
                                         2 East Mifflin Street, Suite 200
                                         Post Office Box 1767
                                         Madison, WI 53701-1767
                                         Phone: 608-257-5661

                                         ATTORNEYS FOR DEFENDANT
                                         THERMA-STOR, LLC

April 19, 2021.
Charleston, South Carolina




                                           5
